Title: From Thomas Jefferson to Edward Dowse, 26 July 1793
From: Jefferson, Thomas
To: Dowse, Edward



Dear Sir
Philadelphia July 26. 1793.

I received a few days ago, by the way of Charleston, your favor dated at Ostend Mar. 4. wherein you mention your expectation of being at Boston in two months. At the same time came the two boxes of china mentioned in your letter. I am extremely sensible of your friendly attention in this business, and of the thanks I owe you for it. It has happened that being placed, on my return to America, in a situation which obliged me to go to housekeeping at once, without even waiting for the furniture I had left at Paris in expectation of returning there, I was under a necessity of purchasing a pretty large stock of china here. Afterwards I received that which I had left at Paris, so as to have become double-stocked, when this third supply arrives. You had been so good as to insist on furnishing it at it’s simple cost and charges, a kindness I had no right to expect. I am happy therefore to be in a situation to leave you free to dispose of it to others at the profit which is the just reward of the merchant’s toil and risk, and peculiarly due to you after so long a voyage. I mention however my state of supply merely to place you at your ease in doing what shall be to your best advantage. For should no purchaser  be found for it, I hold myself certainly bound to keep you clear of all loss, in a case where nothing but favor was intended to me. The boxes are here, unopened, and shall be delivered in that state to your order. If at this time, in any future voyage, or on any future occasion I can be useful to you, I shall be so with sincere pleasure, having, in the course of our short acquaintance at Cowes, seen the best ground for esteeming your principles and talents, and being with sincere esteem, Dear Sir Your most obedt. humble servt

Th: Jefferson

